                                                      18-12621 TMD-NTC




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 In re:        Joel L. Cotton                                            ) Case Number: 18-12621
               Constance L. Cotton                                       ) Chapter 13 Proceedings
                     Debtors.                                            ) Judge Jessica E. Price Smith

                   NOTICE OF TRUSTEE’S MOTION TO DISMISS CASE FOR
                      FAILURE TO COOPERATE WITH THE TRUSTEE

       Lauren A. Helbling, the Chapter 13 Bankruptcy Trustee, has filed papers with the court to
dismiss your case.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

       If you do not want the court to dismiss your case, or if you want the court to consider your views
on the motion, then on or before November 12, 2020, you or your attorney must:

          1.      File a written response, explaining your position, at

                  U.S. Bankruptcy Court
                  Howard M. Metzenbaum
                  201 Superior Avenue
                  Cleveland, Ohio 44114

        If you mail your response to the court for filing, you must mail it early enough so that the court
will receive it on or before the date stated above.

          2.      Mail a copy to:

                  Lauren A. Helbling, Chapter 13 Bankruptcy Trustee
                  200 Public Square, Suite 3860
                  Cleveland, Ohio 44114-1401

         If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief without a hearing.

                                                                         /S/ Lauren A. Helbling
                                                                         LAUREN A. HELBLING (#0038934)
                                                                         Chapter 13 Trustee
                                                                         200 Public Square, Suite 3860
                                                                         Cleveland OH 44114-2321
                                                                         Phone (216) 621-4268 Fax (216) 621-4806
                                                                         ch13trustee@ch13cleve.com




  18-12621-jps        Doc 88        FILED 10/21/20            ENTERED 10/21/20 10:14:32                   Page 1 of 2
                                    CERTIFICATE OF SERVICE

I certify that on October 21, 2020 a true and correct copy of this Notice of Trustee’s Motion to Dismiss
Case was served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on the
Court's Electronic Mail Notice List:

       William J. Balena, on behalf of Constance & Joel Cotton, Debtors, at
              docket@ohbksource.com

And by regular U.S. mail, postage prepaid, on:

       Constance L. & Joel L. Cotton, Debtors, at 374 South Lake Street, Amherst, OH 44001


                                                 /S/ Lauren A. Helbling
                                                 LAUREN A. HELBLING (#0038934)
                                                 Chapter 13 Trustee
                                                 200 Public Square, Suite 3860
                                                 Cleveland OH 44114-2321
                                                 Phone (216) 621-4268      Fax (216) 621-4806
                                                 ch13trustee@ch13cleve.com




  18-12621-jps     Doc 88      FILED 10/21/20       ENTERED 10/21/20 10:14:32           Page 2 of 2
